UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4780


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERIC SCOTT BARKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:04-cr-00068-IMK-1)


Submitted:    April 8, 2009                 Decided:   April 20, 2009


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.      Sharon L. Potter, United States
Attorney, Shawn Angus Morgan, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eric Scott Barker appeals the district court’s amended

judgment imposing an eighteen-month sentence for violating the

terms of his supervised release that is to run consecutively to

another federal sentence.         Barker claims the court misunderstood

U.S. Sentencing Guidelines Manual § 7B1.3(f) (policy statement)

to require the court to impose a consecutive sentence instead of

a concurrent one.     We find no error and affirm.

              In United States v. Davis, 53 F.3d 638, 640-41 n.9

(4th Cir. 1995), this court stated that the Chapter Seven policy

statements concerning revocation of supervised release are not

mandatory.     See also United States v. Contreras-Martinez, 409

F.3d 1236, 1241 (10th Cir. 2005) (despite “seemingly mandatory

language,”     USSG   § 7B1.3(f)     “is    merely     an    advisory        policy

statement”).     We find the record clearly shows that when the

district court entered the amended judgment and reimposed the

consecutive     eighteen-month      sentence      it   knew        it      had   the

discretion to make the determination as to how the sentence was

to run in relation to the other federal sentence and it was not

bound by USSG § 7B1.3(f).

            Accordingly,     we   affirm   the   district        court’s    amended

judgment.     We dispense with oral argument because the facts and

legal   contentions    are   adequately     presented       in    the   materials



                                      2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3